DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  
At Line 4 of Claim 10: the recitation “detecting wiring 1 passes”  requires a change to - - detecting wiring passes - - to delete - - 1 - - as an essentially typographical error. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (United States Patent Application Publication US 2019/0213935 A1), hereinafter reference as Jung, in view of Ding et al. (China Patent Application Publication CN 109901747 (A), Provided in IDS with copy filed 11/12/2020), hereinafter referenced as Ding.
Regarding Claim 1, Jung discloses “A crack detecting circuit, comprising: [a rectangular] detecting wiring disposed [in a rectangular fashion]” (Figure 3, Item CD1 ‘first crack detection line’), “the [rectangular] detecting wiring comprising a signal input terminal” (Figure 3, Item C1a ‘first connecting portion’ (Notice that the connection of CD1 to C1a provides a first single input terminal at the connection.)), “and a signal output terminal” (Figure 3, Item C1b ‘second connecting portion’ (Notice that the connection of CD1 to C1b provides a second single input terminal at the connection.)), “an external signal wiring, one terminal of the external signal wiring electrically coupled to the signal input terminal of the [rectangular] detecting wiring” (Figure 3, Item C1a (Notice that C1a provides an external signal wiring with one terminal coupled the signal input terminal of the detecting wiring as described above.)), “and the other terminal of the external signal wiring configured to input a detecting signal’ (Figure 3, Item C1a (Notice that the termination of C1a at the external circuit EC is configure to input a detecting signal.)), “and a sub pixel display wiring” (Figure 3, at least Item SW1 ‘first switching element’), “one terminal of the sub pixel display wiring electrically coupled to the signal output terminal of the [rectangular] detecting wiring” (Figure 3 (Notice that one terminal of SW1 is electrically coupled to the signal output terminal of CD1 that connected to C1b.)),  “and

	In a similar field of endeavor, Ding teaches detection section or wiring that goes around the circumference of an open pore area in an annular fashion (Translation of Abstract, Lines 10 -11 and 14 – 15, and Figure 1).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “an annular” detecting wiring disposed “annularly” because one having ordinary skill in the art would want to detect crack around a pore area (Ding, Translation of Abstract, Lines 14 – 15).
Regarding Claim 3, Jung and Ding, the combination of hereinafter referenced as JD, disclose/ teach everything claimed as applied above (See Claim 1). In addition, Jung fails to explicitly disclose “wherein a number of the annular detecting wirings is two or more, and two adjacent ones of the annular detecting wirings are coupled in series”. However, Ding teaches a number of annular detecting wirings of two or more, where two adjacent ones are connected in series (Figure 14 (Notice plural L1 sections where adjacent sections are connected in series.)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein a number of the annular detecting wirings is two or more, and two adjacent ones of the annular detecting wirings are coupled in series” because one having ordinary skill in the art would want to determine the directionality of a crack defect.
Claim 4, JD disclose/ teach everything claimed as applied above (See Claim 1). In addition, Jung discloses “wherein the sub pixel is one of a red sub pixel, a green sub pixel, and a blue sub pixel” (Figure 3 (Notice that sub-pixel PX1 is blue ‘B’)).
Regarding Claim 7, JD disclose/ teach everything claimed as applied above (See Claim 1). In addition, Jung discloses “further comprising: a signal detecting terminal, and the signal detecting terminal electrically coupled to one terminal of the drain scan line of the sub pixel” (Figure 3 (Notice that the other terminal of SW1 electrically coupled to drain scan line of a blue sub-pixel PX1, is connected to a signal detecting terminal from driver DVR.)).
Regarding Claim 9, JD disclose/ teach everything claimed as applied above (See Claim 1 with regard to “the crack detecting circuit of claim 1”). In addition, Jung discloses “A display panel” (Figure 3, Items 100 ‘display device’ and DA ‘display area’).

Allowable Subject Matter
Claims 2, 5, 6, 8, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and Claim 10 is amended to overcome the Objection made of record above.
In the prior art of record, it has been shown to provide the limitations of Claim 1 from which Claims 2, 5, 6, and 8 are dependent. However, it has not been shown in the prior art of record to provide for the limitations of Claims 2, 5, or 6 in individual combination with those of Claim 1 or to provide for the limitations of Claim 8 in addition to those provided by Claims 6 and 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        November 05, 2021